Per curiam.
Acting pursuant to State Bar Rule 4-106, respondent Richard E. Collar filed with the State Bar of Georgia a petition for voluntary surrender of his license to practice law. A special master was appointed and determined that respondent had been convicted in Gwinnett County Superior Court of the offense of child molestation, a felony. Respondent admitted and the special master found that the conviction was a violation of Standard 66 of Bar Rule 4-102 (d). The special master recommended that respondent’s petition for voluntary surrender of his license be approved.
The petition for voluntary surrender is granted.

All the Justices concur.